METHOD FOR PREPARING A VANADIUM PHOSPHATE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction requirement submitted on 5/4/2022 has been withdrawn due to claim amendments.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
In response to communication filed on 7/5/2022:
Claims 12-14 have been amended; claims 15 and 16 have been canceled. No new matter has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  there needs to be a space between “the” and “VPO4”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the phosphate" and “the initial proportion”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the form", “the particles” and “the median diameter”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the form".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 discloses the initial proportion of water is at least 0.5%. This implies the initial proportion can be infinite. However, claim 1 discloses the limit is set to 200%. 
Claim 12 recites the limitations "the phosphate", “the reaction” and “the reaction mixture”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations “the reaction” and “the reaction mixture”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 discloses an “effective amount of sodium fluoride”.  The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954). See MPEP 2173.05(c) III.
Claim 17 recites the limitations “the form” and “the median diameter”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the phosphate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 11, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cao et al. (CN 103594716 A).
Regarding claims 1, 2, 4, 11, 18, and 21, Cao et al. teach a process for preparing the phosphate (Abstract) the process consisting of stirring a mixture of V2O5 and of NH4H2PO4 in the solid state and adding water in an initial proportion of between 0.1% and 200.0%, this proportion being calculated relative to the whole of the two reactants V2O5 and NH4H2PO4, and not taking into account water optionally present initially in the two reactants  (Example 1 discloses mixing V2O5 and NH4H2PO4  with carbon black in a ratio of 1:1:1.2 in 80 mL of water. The mass percent of V2O5 and NH4H2PO4 in the mixture is 62.5% or 62.5g. As such, 80 g of water/62.5g of reactants is 128%.). 
However, Cao et al. do not specifically teach wherein the phosphate prepared is that of formula (NH4)(VO2)(HPO4).
However, it is obvious if not inherent that this part of Example 1 of Cao produces an intermediate product of (NH4)(VO2)(HPO4). Further, while carbon black is also added, the Applicant adds carbon black to the phosphate in claim 13.
Regarding claim 5, Cao et al. teach the process as claimed in claim 1, wherein the mixture of V2O5 and of NH4H2PO4 is the form of a powder, a paste, or a fluid dispersion (Example 1 discloses the process being made into a fluid due to the addition of water.).
Regarding claim 7, Cao et al. teach the process as claimed in claim 1, wherein the process is conducted at a temperature of at most 100°C (Example 1 discloses 80°C.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 103594716 A) as applied to claim 1 above, and further in view of Serras et al. (J. Power Sources, 241, (2013), 56-60).
Regarding claims 12 and 13, Cao et al. teach a process for preparing VPO4 from a phosphate of formula (NH4)(VO2)(HPO4), obtained by the process of claim 1 (Example 1), the process consisting of heating (Example 1 discloses pre-calcining at 750 ℃ for 5 h at a heating rate of 5 ℃ per minute in nitrogen atmosphere, take out after cooling, and obtain VPO4/C precursor.) and wherein carbon black is mixed with the phosphate of formula (NH4)(VO2)(HPO4) (Example 1 discloses carbon black being included in the mixture.).  However, Cao et al. do not teach heating to a temperature of at least 800°C, the phosphate in a confined environment so that NH3 is released by the reaction, and said NH3 remains in contact with the reaction mixture.
Serras et al. disclose first, VPO4/C composite was synthesized by the ceramic method. For this purpose, V2O5 and NH4H2PO4 were mixed in an agate mortar in stoichiometric ratio with a 25% molar excess of Kejten black. This mixture was annealed twice under nitrogen atmosphere at 300 and 850 °C(Experimental, Section 2.1: Sample Preparation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cao with Serras in order to improve cycling stability.
Regarding claim 14, Cao et al. a process for preparing NVPF of formula Na3V2(PO4)2F3 (Abstract), the process comprising: - preparing VPO4 by heating a phosphate of formula (NH4)(VO2)(HPO4), obtained by the process of claim 1 (Example 1 discloses pre-calcining at 750 ℃ for 5 h at a heating rate of 5 ℃ per minute in nitrogen atmosphere, take out after cooling, and obtain VPO4/C precursor.). However, they do not teach heating to a temperature of at least 800°C in a confined environment so that NH3 is released by the reaction, and said NH3 or a portion thereof remains in contact with the reaction mixture, optionally in the presence of carbon black; 43267613Application No.: 16/623,259Docket No.: 17987-305001
 - exposing, under an inert atmosphere, the VPO4 to an effective amount of sodium fluoride, and optionally at least one hydrocarbon- and oxygen-containing compound, a source of elemental carbon, to temperature conditions suitable for obtaining NVPF.
Serras et al. disclose first, VPO4/C composite was synthesized by the ceramic method. For this purpose, V2O5 and NH4H2PO4 were mixed in an agate mortar in stoichiometric ratio with a 25% molar excess of Kejten black. This mixture was annealed twice under nitrogen atmosphere at 300 and 850 °C. Second, sodium fluorophosphate sample was prepared under mild hydrothermal conditions and autogenous pressure by reacting NaF and VPO4/C in 3.3/1 molar proportion. The reaction mixture was sealed in a pol-ytetrafluoroethylene (PTFE)-lined steel pressure vessel, which was maintained at 170 °C for 65 h (Experimental, Section 2.1: Sample Preparation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cao with Serras in order to improve cycling stability.

Allowable Subject Matter
Claims 3, 6, 8-10, 17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729